Citation Nr: 0600842	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

[redacted]
THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of 
death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to August 
1942 and was a prisoner of was from April 1942 to August 
1942.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of Philippines.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of death 
was denied by the Board in a decision dated in August 1953.  
The decision is final.

2.  The evidence submitted since the Board's August 1953 
decision is neither relevant nor probative to the issue of 
service connection and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The August 1953 decision, which denied service connection 
for the cause of death, is final.  38 U.S.C.A. § 7104(c) 
(West 2002).
 
2.  The evidence received since the August 1953 decision, 
which denied service connection the cause of death, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of reopening the claim for the cause of death.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from September 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in July 2003.  The 
basic elements for reopening a claim have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  Furthermore, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case VCAA 
notice was provided after the rating decision, however, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in November 2003 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the requested 
items to [the RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service records.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

New and Material

The veteran served on active duty from December 1941 until 
April 1942, and was a prisoner of war from April 1942 until 
August 1942.  He was in a no-casualty status, or inactive 
duty, from August 1952 until November 1944.  A death 
certificate shows that the veteran died on November [redacted],
1944 and that the cause of death was lobar pneumonia.  

Added to the record since the Board's decision are numerous 
records from the Phillipine Army including a separation 
certificate, pay settlement, service certification, and 
prisoner of war certificate.  In addition, numerous 
affidavits from friends and relatives have been added which 
attest to the fact that the veteran returned home in November 
1944 and was very sick.  A statement form the appellant dated 
in January 1998 states that the veteran was not treated for 
any illnesses while in service.  No medical records have been 
submitted.

The Board's August 1953 decision was final was final based 
upon the evidence then of record.  A previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1953 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board, in a decision dated in August 1953, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis that the 
veteran died after termination of active duty and there was 
no medical evidence from official sources showing incurrence 
of or treatment for any disease or disability while the 
veteran was in active service.  In essence, the Board 
concluded that there was no evidence of record of a 
disability in service that had caused the veteran's death.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, the veteran was 
not service connected for any disease or disability and there 
was no evidence of a disease or injury in service.  
Furthermore, a determination had been made that he was in an 
inactive status at the time of his death.  Since that 
determination, the appellant has presented lay statements 
which state that they observed the veteran returned home sick 
until he died in November 1944.  However, this is not 
competent evidence of a diagnosis of a disease or injury 
while in service.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Furthermore, no evidence has been introduce 
that would question or merit a change of the Army's finding 
that the veteran was in an inactive status at the time of his 
death.  Accordingly, the additional evidence is not new and 
material.  Instead, the evidence is cumulative in character 
as it continues to show that the veteran died of pneumonia 
and that he was not on active duty at the time of his death, 
facts which were already of record at the time of the Board's 
prior denial.  The Court has established that evidence that 
corroborates a previously established fact is cumulative.  
See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
Accordingly, the claim is not reopened. 


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


